IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MANUELA ORTIZ-QUINONES, )
)
Plaintiff, )
)
v. ) C.A. NO.: Nl3C-lO-l96 AML

)

CHRISTIANA CARE HEALTH ) JURY TRIAL OF 12 DEMANDED
SERVICES, INC., a DelaWare )
Corporation, )
)
Defendant. )

Submitted: December 8, 2017
Decided: March 8, 2018

ORDER
Defendant Christiana Care Health Services’ Motion for Summary
Judgement: Granted

l. This medical negligence case arose after Plaintiff allegedly Was
injured in a fall following a procedure at Christiana Hospital. After the Court
granted Plaintiff’s counsel’s motion to WithdraW, Plaintiff proceeded pro se.
Despite two continuances, Plaintiff has failed to identify and disclose the opinion
of an expert Who Will testify for Plaintiff regarding Defendant’s alleged deviation
from the standard of care and a causal connection between the alleged breach of
the standard of care and Plaintiff’s injury. Defendant filed a motion for summary

judgment after five years of litigation. l find that Defendant is entitled to judgment

as a matter of law because Plaintiff has failed to support an essential element of her
medical negligence claim.
BACKGROUND

2. In May 2012, Manuela OrtiZ-Quinones (“Plaintiff’) Was admitted to
Christiana Hospital for a laparoscopic cholecystectomy. Plaintiff Was administered
morphine and attached to an I.V. Plaintiff then Was left unattended Without a call
bell. Plaintiff alleges that she fell and injured her shoulder While attempting to use
the restroom unassisted. On October l6, 2013, Plaintiff flled a medical negligence
claim against Christiana Care Health Services (“Defendant”) for allegedly failing
to exercise the degree of care expected of a reasonably competent health-care
provider.l

3. Plaintiff’s efforts to bring her case to trial faced a series of obstacles.
After more than three years of litigation, Plaintiff’ s counsel (“Counsel”), Who
originally agreed to litigate the case on a contingency basis, came to believe the
merits of Plaintiff’s case did not support continued investment, particularly in light
of Plaintiff’s inconsistent testimony during her deposition. In a letter dated
January 13, 2017, Counsel explained that Defendant Was not Willing to make an

offer to settle Plaintiff”s claim. Due to the rising cost of litigation, Counsel

 

1 The original complaint incorrectly named Christiana Care Health Systems as the defendant, but
this error Was corrected in an amended complaint.

2

requested that Plaintiff front the $15,000 cost of proceeding to trial.2 Plaintiff
objected, arguing Counsel promised to advance the cost of the lawsuit. Counsel
then moved to withdraw, stating Counsel and Plaintiff disagreed about the merits
of the litigation and how to proceed. On March 20, 2017, the Court granted
Counsel’s motion and allowed Plaintiff 60 days to find new counsel. The Court’s
order was explained to Plaintiff through a certified interpreter

4. On March 23, 2017, Plaintiff filed a letter with the Court explaining
she was having difficulty finding new counsel and asking the Court to decide

Plaintiff’s “best interest.”3

On April 5, 2017, the Court responded, advising
Plaintiff that the Court could not decide what was in Plaintiff’s best interest. The
letter explained that the Court would schedule a conference to set a new trial date
and new pre-trial deadlines. The Court held a scheduling conference on July 20,
2017, and set a trial date for May 14, 2018. A certified court interpreter was
present to interpret the scheduling conference for Plaintiff.

5. On August 29, 2017, Plaintiff filed two letters with the Court. The
first requested the Court’s assistance in finding new counsel. The second of the

two August letters described Plaintiff s difficulty in obtaining representation for

her case. In this letter, Plaintiff stated other attorneys would not take her case

 

2 According to Plaintiff’ s counsel, the case had already cost counsel $20,000.
3 Docketed March 29, 2017 (Transaction I.D.: 60399838).

because Counsel “had [the case] too long.”4 Plaintiff pleaded for the Court to “not
close [her] case.”5 The Court responded to Plaintiff by letter on September 8,
2017. In response to Plaintiff’s concern that the Court would “close the case,” the
Court reminded Plaintiff of the importance of complying with all deadlines
regarding discovery and experts as the Court advised during the July scheduling
conference The Court warned that failure to do so could result in Defendant
moving for judgment in its favor. Further, the Court reminded Plaintiff that expert
testimony was necessary to prove her case to the jury, and that she must provide
expert reports or disclosures to the Defendant by the October 2, 2017, deadline.

6. On October 5, 2017, Plaintiff sent a fourth letter to the Court
describing her inability to understand the Court’s communications Additionally,
Plaintiff described her failure to secure representation and her attempts to comply
with the deadlines by submitting records of the surgeries and medical treatment she
underwent after her fall on May 12, 2012.

7. On October 13, 2017, Defendant filed a motion for summary
judgment (the “Motion”) due to Plaintiff’s failure to submit expert reports or
disclosures by the scheduled deadline. On October 16, 2017, the Court sent a letter

to the parties scheduling oral argument on the Motion for December 8, 2017. The

 

4 D.l. 110.
5 ld.

letter acknowledged Plaintiff’s frustrations expressed in her October 5th letter, but
explained the Court could not hire counsel for Plaintiff or further delay the case.

8. Instead of filing a reply to Defendant’s Motion, Plaintiff wrote a fifth
letter to the Court asking the Court to compel Counsel to represent her at trial. The
Court responded by letter on November 7, 2017. Again, the Court explained it
could not appoint new counsel or require Counsel to resume representation The
Court also reiterated the importance of Plaintiff responding to Defendant’s Motion
for summary judgment and attending the hearing on December 8, 2017.

9. The Court held oral argument on December 8, 2017. Both before and
after oral argument, Plaintiff filed several medical reports from her doctors
regarding her physical injuries as well as a partial deposition transcript of one of
her treating physicians6 These reports and the transcript, read liberally, offer the
various doctors’ opinions that Plaintiff suffered shoulder, neck, and arm injuries,
with ongoing symptoms and treatment needs, as a result of her fall on May 12,
2012. In the reports, the doctors describe their treatment, the permanency of
Plaintiff’s condition, and the symptoms Plaintiff has experienced and may
experience in the future. None of the reports indicate, even obliquely, that the

doctor is qualified to, or intends to, testify regarding the standard of care applicable

 

6 See D.I. 127, 129-32.

to Defendant’s treatment of Plaintiff or that Defendant breached the standard of
care.
ANALYSIS

10. Summary judgment should be awarded if “the pleadings, depositions,
answers to interrogatories and admissions on file, together with the affidavits, if
any, show that there is no genuine issue as to any material fact and that the moving
party is entitled to a judgment as a matter of law.”7

Rule 56(c) mandates the entry of summary judgment,
after adequate time for discovery and upon motion,
against a party who fails to make a showing sufficient to
establish the existence of an element essential to that
party’s case, and on which that party will bear the burden
of proof at trial. In such a situation, there can be “no
genuine issue as to any material fact,” since a complete
failure of proof concerning an essential element of the
nonmoving party’s case necessarily renders all other facts
immaterial. The moving party is “entitled to a judgment
as a matter of law” because the nonmoving party has
failed to make a sufficient showing on an essential
element of her case with respect to which she has the
burden of proof.8

Defendant argues Plaintiff" s failure to comply with Court deadlines and disclose
the identity of an expert willing to testify as to standard of care and causation
entitles Defendant to summary judgment as a matter of law.

11. In Delaware, medical negligence claims are governed by

18 Del. C. § 6853. Subsection 6853(€) provides “[n]o liability shall be based upon

 

7 super. Ct. Civ. R. 56(c).
8 Burkharz v. Davies, 602 A.2d 56, 59 (Del. 1991).

6

asserted negligence unless expert medical testimony is presented as to the alleged
deviation from the applicable standard of care in the specific circumstances of the
case and as to the causation of the alleged personal injury . . . .”9 Therefore, absent
statutory exceptions not applicable in this case, a plaintiff in a medical negligence
claim “bears the initial burden of presenting expert medical testimony as to both
the alleged deviation from the applicable standard of care and the causal

”10 “[P]roduction

connection between the wrongful conduct and the alleged injury.
of expert medical testimony is an essential element of a plaintiffs medical
malpractice case and, as such, is an element on which he or she bears the burden of
proof.”11

12. Here, Plaintiff has produced no expert report or disclosure regarding
Defendant’s alleged breach of the applicable standard of care or the causal
connection between the wrongful conduct and Plaintiff’s injury. The Court
acknowledges that Plaintiff, proceeding pro se, attempted to provide the Court with
reports detailing the extent of her physical injuries and their relation to her fall.
Similarly, the Court acknowledges Plaintiffs procedural hurdles, which perhaps

2

were compounded by Plaintiff’ s need for an interpreter1 Even after affording

Plaintiff extensions of time, however, and despite several explanations about the

 

9 18 Del. C. § 6853(@).
10 Burkhart, 602 A.2d at 59 (citing Russell v. Kcmaga, 571 A.2d 724, 732 (Del. 1990).
11
Ia'.
12 The Court provided an interpreter for Plaintiff at each hearing and scheduling conference that
took place at the Court.

requirement for expert testimony and the likely consequences of failing to provide
an expert disclosure, Plaintiff did not provide any disclosure indicating she has an
expert able or qualified to testify as to the standard of care or that Defendant’s
breach of that standard caused her fall. Such testimony is an essential element in a
medical malpractice claim, and Plaintiff’s failure to provide it entitles Defendant to
judgment as a matter of law.

13. For the foregoing reasons, Defendant’s Motion for Summary

Ma/

Abig il M.'Leorow,`“judge

Judgment is GRANTED.

IT IS SO ORDERED.

  

Original to Prothonotary
cc: Manuela Ortiz-Quinones, pro se
Stephen J. Milewski, Esquire